                       CRIMINAL CAUSE FOR SUPPRESSION HEARING

BEFORE: Magistrate Judge Roanne L. Mann DATE: May 7, 2021             TIME: 10:30 am-1:30 pm

DOCKET # 19-CR-557 (SJ)

DEFENDANT:        Binbu Feng
 X present           not present                  cust.        X bail

DEFENSE COUNSEL: Mia Eisner-Grynberg
 X present   not present    CJA                Retained       X    Fed. Defenders


A.U.S.A.: Andrew Wang, Mark Bini CLERK: J. Proujansky, G. Miller

COURT REPORTER: L. Danelczyk

INTERPRETERS: Stephanie Liu, Danny Yang (Mandarin)


OTHER: Evidentiary hearing held regarding [38] motion to suppress. Officers Eladio Herrera and
Ricardo Farquharson testified for the government; defendant also testified. Decision reserved.
Defendant’s post-hearing brief must be filed by May 21, 2021, the government’s response by June 1,
2021, and any reply by June 4, 2021.
